DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a set of the impeller and the compressor housing is disposed at each of both sides of the motor housing" in lines 1-2.  It is unclear what Applicant is trying to claim due to the awkward phrasing.  As written the phrase can be interpreted as requiring a set, comprising the impeller and the compressor housing, disposed at each side of the motor (i.e. two sets total), or, a set, comprising the impeller and the compressor housing, disposed at both sides of the motor housing (i.e. one set total).  For examination purposed, as best understood by the Examiner in view of the specification, the limitation will be interpreted as requiring a set comprising the impeller and the compressor housing disposed at each side of the motor.  Examiner suggest amending the claim to clarify the claimed subject matter.
Claim 4 is also indefinite by virtue of its dependency on Claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosen et al. (US 7193341), hereinafter: “Bosen”.
In Reference to Claim 1
Bosen teaches:
A combustible gas compressor(Fig 2; Col 1, ll. 21-29; Col 3, ll. 15-20) comprising: 
a compressor housing(7,7’) having an impeller(2, 2’) rotatably disposed therein(Fig 2); 
a motor housing(8) having a motor(3) for driving the impeller(Col 3, ll. 59-62) therein; and
a bearing(9) rotatably supporting a rotational shaft(1; Fig 2; Col 1, ll. 18-22) transmitting rotation driving force of the motor to the impeller(Col 3, ll. 59-62),
wherein the compressor housing is integrally formed with the motor housing(because the compressor housing and the motor housing are connected; Col 3, l. 23), they are integrally formed with one another as a complete unit; further this is a product-by-process limitation MPEP 2113), 
 wherein the bearing is a self-lubricating type bearing not using lubricant oil(gas bearing; Col 2, ll. 18-24), the self-lubricating type bearing being configured to lift the rotational shaft using gas(a gas bearing, as is known in the art, is by definition configured to perform the function of lifting the rotational shaft using a gas film to carry the load of the rotating shaft; Col 2, ll. 18-24 and 52-58)
Further, the limitation “wherein the compressor housing is integrally formed with the motor housing”, is a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, because the compressor housing and the motor housing are connected, they are integrally formed with one another as a complete unit. 
In Reference to Claim 3
Bosen teaches:
The combustible gas compressor according to claim 1(see rejection of claim 1 above), wherein a set of the impeller and the compressor housing are disposed at each of both sides of the motor housing(as shown in Fig 2, an impeller 2 and a corresponding compressor housing 7 are disposed at one side of the motor housing 8 and secondary impeller 2’ and corresponding secondary housing 7’ are disposed at the other side of the motor housing 8).
In Reference to Claim 5
Bosen teaches:
The combustible gas compressor according to claim 1(see rejection of claim 1 above), wherein: 
the rotational shaft extends into the compressor housing through a partition wall(11) between the motor housing and the compressor housing(Fig 2); and 
the compressor housing communicates with the motor housing through a gap(18) between the rotational shaft and the partition wall(at bearings 9 there exists gaps between the partition wall and the shaft during operation) to allow combustible gas to flow from the compressor housing to the motor housing(interpreted as a functional limitation).
The limitation, “to allow the combustible gas to flow from the compressor housing to the motor housing” is a functional limitation. In short, the claimed invention does not differ from the prior art in any physical structural manner. It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114.
In Reference to Claim 6
Bosen teaches:
The combustible gas compressor according to claim 6(see rejection of claim 6 above), wherein the partition wall between the motor housing and the compressor housing is provided with an insulating member(Col 3, ll. 25-27).
In Reference to Claim 8
Bosen teaches:
The combustible gas compressor according to claim 1(see rejection of claim 1 above), wherein the motor housing is formed with a supply hole(at 17) through which a gas(cooling stream; Col 3, ll. 35-36) is supplied from an exterior to the motor housing(Col 3, ll. 30-45) and with a vent hole(at 19) through which an interior gas is discharged(Col 3, ll. 45-50)
In Reference to Claim 9
Bosen teaches:
The combustible gas compressor according to claim 1(see rejection of claim 1 above), wherein the combustible gas compressor is configured to allow the combustible gas leaked from compressor housing to flow into the motor housing(via 15, 16, 17; Col 3, ll. 33-45), and
the interior of the motor housing is maintained at a higher pressure than atmospheric pressure, thereby preventing external gases containing oxygen from entering the motor housing(Col 3, ll. 50-62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosen in view of Hill et al. (US 6579078), hereinafter: “Hill”.
In Reference to Claim 2
Bosen teaches:
The combustible gas compressor according to claim 1(see rejection of claim 1 above), wherein the impeller is directly connected to the motor without a separate set-up gear(Fig 2; Col 2, ll. 33-42; Col 3, ll. 59-62).
Bosen fails to teach:
wherein the motor is driven by a high speed frequency inverter 
Hill teaches:
	An analogous multistage centrifugal compressor(Fig 2, Fig 4) wherein the motor(7) is driven by a high speed frequency inverter(6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosen to incorporate the teachings of Hill by using a high speed frequency inverter to drive the motor to achieve predictable results.  In this case, the predictable result is the ability to vary the speed and torque of the motor to optimize compressor efficiency.   

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosen in view of Takahashi et al. (US 6196809), hereinafter: “Takahashi”.
In Reference to Claim 4
Bosen teaches:
The combustible gas compressor according to claim 4(see rejection of claim 4 above), 
Wherein the impeller comprises a first impeller(2) disposed at one side of the motor housing and a second impeller(2’) disposed at the other side of the motor housing(as shown in Fig 2, an impeller 2 and a corresponding compressor housing 7 are disposed at one side of the motor housing 8 and secondary impeller 2’ and corresponding secondary housing 7’ are disposed at the other side of the motor housing 8) wherein the compressor housing and the secondary compressor housing are connected to each other(Fig 2; Col 3, l. 23) such that the combustible gas compressed while passing through the impeller is then supplied to the secondary impeller(2’) such that the combustible gas is additionally compressed by the secondary impeller(Fig 2; Col 3, ll. 63-66).
Bosen fails to teach:
 the combustible gas compressed while passing through the first impeller is cooled by an intermediate cooler and then supplied to the secondary impeller  
Takahashi teaches:
	An analogous compressor(1) having an intermediate cooler(3a) between the first and second stage impellers(21a,21b).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bosen to incorporate the teachings of Takahashi to provide an intercooler between the first and second stage impellers to be able to tailor the temperature of the combustible gas as desired and/or required for the application(Col 7, ll. 12-34; Col 8, ll. 4-10).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosen in view of Taiji et al. (JP 2016173098), hereinafter: “Taiji”. The English Translation of Taiji to be referenced hereinafter.
In Reference to Claim 7
Bosen teaches:
The combustible gas compressor according to claim 1(see rejection of claim 1 above), 
Bosen fails to teach:
a pressure sensor detecting an interior pressure of the motor housing
Taiji teaches:
An analogous multistage compressor having a pressure sensor(43) detecting an interior pressure of the compressor housing.
Bosen teaches a multistage compressor which circulates a coolant fluid in the motor housing, but does not teach detecting an interior pressure of the motor housing.  Taiji teaches a method detecting an interior pressure of a compressor housing by using a pressure sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of detecting an interior pressure of the motor housing of Bosen using a pressure sensor as taught by Taiji.  Using the known technique of detecting an interior pressure of a housing of Taiji to provide interior pressure detection of a motor housing which circulates a coolant fluid would have been obvious to one of ordinary skill. See KSR; MPEP 2141 III C.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150308456 A1
Thompson; Glenn F. et al.
US 20150184617 A1
KIM; Nak Hyun et al.
US 6375438 B1
Seo; Un Jong
US 6450781 B1
Petrovich; Verechtchagin Mikhail et al.
US 11009043 B2
Kim; Kyeong Su
US 7856834 B2
Haley; Paul F.
US 4125345 A
Yoshinaga; Yoichi et al.
US 10794619 B2
Knopp; Joseph Layton et al.
US 5888053 A
Kobayashi; Makoto et al.
US 9879827 B2
Hwang; Yeongsoo
CN 112983849 A
HOU, Yu et al.
EP 3361104 A1
SUN LIN
KR 102239812 B1
PAG BAE HONG


The above references are cited for teaching similar multistage compressors related to the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745